DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2022 has been entered.

Allowable Subject Matter
2. 	Claims 1-3, 5-6 and 9 are allowed. 
3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Ju et al. (KR 2003-0043303 A; as listed on the IDS dated 12/15/2020; English Machine Translation included herewith).

           Summary of Claim 1: 
A solid fragrance composition, comprising: 

porous particles having a plurality of pores, 

a gel matrix for binding the porous particles to each other, wherein the gel matrix has voids,

and a fragrant material contained in the pores of the porous particles and in the voids of the gel matrix, 

wherein a weight ratio of the gel matrix and the porous particles is 1: 3 to 30, and wherein an average particle size of the porous particles is 1 to 100 µm,

and wherein the voids of the gel matrix have an average void diameter of 0.1 to 100 µm.

 

	Ju et al. teach an aromatic deodorant composition, the composition comprising a porous inorganic carrier that is a powder, an aromatic agent adsorbed onto the porous inorganic carrier (claim 1), wherein the composition is contained within a gel matrix ([9], [34], [45]). In the preferred embodiments, Ju et al. teach the inorganic carrier (Zeolite) in an amount 50, 60 and 45, respectively, and further teach the gelling aid is present in an amount of 5, 6, 10, respectively (gel aid is denoted as “other additives”). Ju et al. teach the particle size is 0.1 mm (claim 9) which corresponds to 100 micrometers. 
Ju et al. do not teach or fairly suggest the claimed solid fragrance composition, wherein the composition comprises, in particular, the voids containing fragrance material. Ju et al. are further silent on the average void diameter of the voids of the gel matrix. Ju et al. are further silent still on the claimed range for the particle size.
	 In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763